DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 1/6/2022, in which claim(s) 1-7 and 9 is/are presented for further examination.
Claim(s) 1-3 has/have been amended.
Claim(s) 8 has/have been previously cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1-3 has/have been accepted.  Support was found in at least [0028] and [0029] of the specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9, filed on 1/6/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7 and 9 under 35 U.S.C. 103, see the bottom of page 6 to the top of page 7 of applicant’s remarks, filed on 1/6/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim(s) 1-7 and 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 10,409,824 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘824 patent.
U.S. Patent: 10,409,824
Application: 16/434,768
1.  A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:

identifying a requested item based on a user request;

first extracting a requested feature and a requested value of the requested feature for the requested item; and

returning a return item from a plurality of return items stored in the database by:

second extracting a return feature corresponding to the requested feature for each of the plurality of return items;

third extracting a return value of the return feature; and

calculating a proximal distance between the return value for each of the plurality of 

wherein the returning returns a ranked list of the plurality of return items ranked in order of the proximal distance,

wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features based on the user request,

wherein the second extracting further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item,

sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features such that the calculating calculates the proximal distance based on the learned weight,

wherein the returning returns an updated ranked list based on the learned weight, and

wherein the updated ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

13.  Same as 1.

17.  Same as 1.
A cognitive proximate recommendation method including a database, the cognitive proximate recommendation method comprising:




first extracting the requested feature and a requested value of the requested feature for a requested item; and

returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items,







































wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature.

2.  Same as 1.

3.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko et al., US 2009/0171867 A1 (hereinafter “Bilenko”) in view of Sakai, US 2016/0284007 A1 (hereinafter “Sakai”) in further view of Aravamudan et al., US 2007/0219985 A1 (hereinafter “Aravamudan”) in further view of Asenjo et al., US 2014/0337000 A1 (hereinafter “Asenjo”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3
Bilenko discloses a cognitive proximate recommendation method including a database (Bilenko, [0024], see database system), the cognitive proximate recommendation method comprising:
first extracting a requested feature and a requested value of the requested feature for a requested item (Bilenko, [0039], see taking into account various features of searchable digital items and where searching returns results based on relevance, which is determined by how closely features match [i.e., requested value]);

returning a return item from a plurality of return items stored in the database and returning a ranked list of the plurality of return items (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]) 

wherein the ranked list further includes inter-relationships that are defined by defining a primary value of each of the requested items and the return feature corresponding to the requested feature or anchor value for each of the requested items and the return feature corresponding to the requested feature (Bilenko, [0039], see ranking derived from a link structure (e.g., page rank of a digital item), a rank of a domain that includes the digital item, a popularity of the digital item among search engine results, a number of words in a digital item, color spectrums of images in a digital item, etc. [i.e., inter-relationships defined by defining a primary value of each of the requested items]; Note: “inter-relationships that are defined by defining a primary of each of the requested items” can be broadly interpreted), and

On the other hand, Sakai discloses defining a proximal model of items depending upon the requested feature and cognitive entity phrasing maps for each attribute of the requested item (Sakai, [0055], see a first phase is a learning phase running a feature value of a product, such as a product image and a product description, and a feature value of a user, such as 
based on the proximal model (Sakai, [0056], see creating a model learning a correlation between the feature value of user data and the feature value of product data, where the recommendation unit acquires feature data of user data corresponding to a user accessing a site for purchase of a product and a feature value of product data, where the recommendation unit further calculates a relevance score by performing machine learning applying the model, and determines a product recommendation order, in accordance with the relevance score).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Sakai’s teachings to Bilenko’s method.  A skilled artisan would have been motivated to do so in order to recommend products meeting user preference in accordance with product information including a product image and content of a product description, see Sakai, [0010].  In addition, both/all of the references (Bilenko and Sakai) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making 
On the other hand, Aravamudan discloses sorting the plurality of return features based on a learned weight from a user selection of the return item from the ranked list for each of the first extracted plurality of requested features (Aravamudan, [0023], see selecting and presenting a collection of content items in which the presentation is ordered [i.e., “sorted/ranked”] at least in part based on analyzing user selections of content items to learn the content preferences of the user according to a context within which the user selected the content [i.e., “learned weight from a user selection of the return item”] and using the learned content preferences to select and order subsequent user content search results when the user is within the same context [i.e., “extracted plurality of requested features”] includes providing a set of content items, wherein each content item has at least one associated descriptive term to describe the content item).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Aravamudan’s teachings to the combination of Bilenko and Sakai.  A skilled artisan would have been motivated to do so in order to learn user preferences to better find results to queries provided by the user and to ordering the results for presentation to the user, see Aravamudan, [0015].  In addition, both/all of the references (Bilenko, Sakai and Aravamudan) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as making recommendations.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Asenjo discloses wherein the proximal model is updated according to the inter-relationships (Asenjo, [0079], see generating a simulation model [i.e., proximal model]; and Asenjo, [0080], see the simulation model generator component can generate the 
Claim(s) 2 and 3 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 2, Bilenko discloses a non-transitory computer-readable recording medium (Bilenko, [0053], see memory) recording a cognitive proximate recommendation program including a database (Bilenko, [0024], see database system).
With respect to claim 3, Bilenko discloses a cognitive proximate recommendation system, the cognitive proximate recommendation system comprising:
a database (Bilenko, [0024], see database system);
a processor (Bilenko, [0053], see processor); and
a memory (Bilenko, [0053], see memory).

Claim 4
With respect to claim 4, the combination of Bilenko, Sakai, Aravamudan and Asenjo discloses wherein the returning returns the ranked list of the plurality of return items ranked in order of a proximal distance based on the proximal model (Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]).

Claim 5
With respect to claim 5, the combination of Bilenko, Sakai, Aravamudan and Asenjo discloses wherein the returning returns the return item from the plurality of return items stored in the database having a closest proximal distance to the requested item according to the proximal model (Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]).

Claims 6 and 7
With respect to claims 6 and 7, the combination of Bilenko, Sakai, Aravamudan and Asenjo discloses wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features, and
further comprising second extracting that further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item (Sakai, [0055], see a first phase is a learning phase running a feature value of a product, such as a product image and a product description, and a feature value of a user, such as an age and a gender, through machine learning, and creating a model learning a correlation, where a second phase is a recommendation phase calculating a relevance score from a machine learning engine applying the learning model described above with a feature value of a user browsing an EC site as an input, and determining a recommendation order/ranking).

Claim 9
With respect to claim 9, the combination of Bilenko, Sakai, Aravamudan and Asenjo discloses wherein the returning returns the ranked list of the plurality of return items ranked in order of a proximal distance based on the proximal model (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]; and Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]),
wherein the returning returns the return item from the plurality of return items stored in the database having a closest proximal distance to the requested item according to the proximal model (Bilenko, [0035], see performing searched for digital items; Bilenko, [0039], see taking into account various features of searchable digital items including ranking and see weights assigned to features [i.e., ranked list]; and Sakai, [0055] and [0056], see ranking by relevance, where the more relevant the result the closer it is to the request [i.e., proximal distance]),
wherein the first extracting extracts a plurality of requested features and a requested value for each of the plurality of requested features (Bilenko, [0039], see taking into account various features of searchable digital items and where searching returns results based on relevance, which is determined by how closely features match [i.e., requested value]), and
further comprising second extracting that further extracts a plurality of return features for each return item corresponding to the requested feature of the requested item 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Holler et al. for locality-sensitive hashing for algebraic expressions; and
– Rogers et al. for multi-query optimization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: February 22, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152